DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Claim Status
The claims filed 7/18/2022 inadvertently omitted pending withdrawn product claims 10-18 (see originally filed claims 12/22/2020). This inadvertent omission was confirmed by Applicant during the interview dated 8/10/2022 (see attached Interview Summary). The correct current status of the claims is: claims 1-2, 4, 6, and 8-18 pending, with claims 10-18 withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiawei Huang on 8/10/2022.
The application has been amended as follows:
In claim 1, amend as:
A fabric coloring method, comprising: 
performing a radiation drying treatment on a base cloth, wherein the radiation drying treatment is microwave drying with a microwave frequency controlled at 2.45GHz±25MHz and a drying temperature is not greater than 200°C;
performing a vacuum heating treatment on the base cloth after the radiation drying treatment, the vacuum heating with a pressure controlled at less than 3.0x10-3Pa and a heating temperature controlled at 60°C to 120°C;
sequentially forming, by magnetron sputtering, an adhesive layer and more than two color-generating layers on a surface of the base cloth after the vacuum heating treatment, wherein the adhesive layer is used to improve adhesion between the surface of the base cloth and the more than two color-generating layers, and compositions of two adjacent color-generating layers are different; 
changing a color of colored fabric by controlling  a composition, a thickness and a setting order of the adhesive layer and of each of the more than two color-generating layers; 
wherein: 
the thickness of each of the adhesive layer and the more than two color-generating layers [[are]] is controlled by controlling a moving speed of the base cloth, a power, a target-to-substrate distance, and a gas flow in the magnetron sputtering; wherein the target-to-substrate distance is controlled as 2cm to 20cm; the moving speed of the base cloth is controlled as 0.5m/min to 5m/min; a base vacuum is controlled as less than or equal to 4.0x10-3Pa; a working vacuum is controlled as less than or equal to 2.0x10-1Pa; a power for forming the adhesive laver by the magnetron sputtering is controlled as 800-6300W, a power for forming the more than two color-generating layers by the magnetron sputtering is controlled as 200-5000W, a gas flow of Ar for forming the adhesive laver by the magnetron sputtering is controlled as 430-450 sccm; a gas flow of Ar for forming the more than two color-generating layers by the magnetron sputtering is controlled as 430-500 sccm; 
a composition of the adhesive layer comprises at least one of Ti, Cr, Si and Ni, and a thickness of the adhesive layer ranges from 1nm to 2000nm; 
a composition of each of the more than two color-generating layer comprises at least one of Al, Ti, Cu, Fe, Mo, Zn, Ag, Au, and Mg, a thickness of each of the more than two color-generating layers is controlled to be 1 nm to 200 nm, an outermost color-generating layer of the more than two color-generating layers comprises at least one of Ti, Zn, Fe and Cu, and a total thickness of the more than two color-generating layers ranges from more than 2nm 

Claims 6, 8, 12, and 14-17 are canceled.

Election/Restrictions
Claim 1 is allowable. Claims 10-11, 13, and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the Restriction Requirement between Groups I and II, as set forth in the Office action mailed on 9/20/2021, is hereby withdrawn and claims 10-11, 13, and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4, 9-11, 13, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 of the invention is not shown in the prior art of a method of coloring a fabric comprising performing a radiation drying treatment on a base cloth, then performing a vacuum heating treatment on the base cloth, then sequentially forming an adhesive layer and more than two color-generating layers on a surface of the base cloth by magnetron sputtering, wherein a composition of the adhesive layer comprises at least one of Ti, Cr, Si and Ni, and a composition of each of the more than two color-generating layer comprises at least one of Al, Ti, Cu, Fe, Mo, Zn, Ag, Au, and Mg, wherein changing a color of colored fabric is by controlling a composition, a thickness, and a setting order of the adhesive layer and each of the more than two color-generating layers, and wherein the thickness of each of the adhesive layer and the more than two color-generating layers is controlled by controlling a moving speed of the base cloth, a power, a target-to-substrate distance, and a gas flow for the magnetron sputtering, and especially with regards to:
the method requiring the combination of limitations of for coloring the fabric :
the radiation drying treatment is by microwave drying with a microwave frequency controlled at 2.45GHz±25MHz and a drying temperature is not greater than 200°C;
the vacuum heating with a pressure controlled at less than 3.0x10-3Pa and a heating temperature controlled at 60°C to 120°C;
the magnetron sputtering comprising conditions of: the target-to-substrate distance is controlled as 2cm to 20cm; the moving speed of the base cloth is controlled as 0.5m/min to 5m/min; a base vacuum is controlled as less than or equal to 4.0x10-3Pa; a working vacuum is controlled as less than or equal to 2.0x10-1Pa; a power for forming the adhesive laver by the magnetron sputtering is controlled as 800-6300W, a power for forming the more than two color-generating layers by the magnetron sputtering is controlled as 200-5000W, a gas flow of Ar for forming the adhesive laver by the magnetron sputtering is controlled as 430-450 sccm; a gas flow of Ar for forming the more than two color-generating layers by the magnetron sputtering is controlled as 430-500 sccm; and
wherein a thickness of the adhesive layer ranges from 1nm to 2000nm; and
wherein a thickness of each of the more than two color-generating layers is controlled to be 1 nm to 200 nm, compositions of two adjacent color-generating layers are different, and an outermost color-generating layer of the more than two color-generating layers comprises at least one of Ti, Zn, Fe and Cu, wherein a total thickness of the more than two color-generating layers ranges from more than 2nm to 4000 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794